Citation Nr: 1441125	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-46 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed a previous denial of the Veteran's claim of service connection for bilateral hearing loss.

The Veteran and his wife appeared before the undersigned Veterans Law Judge via videoconference hearing in April 2012; a transcript of the hearing has been associated with the record.  The case was remanded in February 2013 and in January 2014 for additional development.

In a June 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for a right ear hearing loss.  As this is considered a grant in full for this portion of the appeal, the issue again before the Board is service connection for a left ear hearing loss only.  


REMAND

The Veteran has contended that he has hearing loss that is related to noise exposure during service.  It has been established by the record that the Veteran had in-service noise exposure.  See rating decision issued in October 2009.  At his hearing, the Veteran testified that he noticed a hearing loss shortly after his return from active duty when assisting with funeral arrangements for his brother, who was killed while in Vietnam in 1966. 

The Veteran submitted an April 2014 statement from a private audiologist who indicated that the Veteran was seen for audiometric assessment in February 2014 that revealed hearing within normal limits sloping to moderately severe sensorineural hearing loss in the left ear.  Results of this assessment were also submitted in graph form.  The examiner opined that , based on her examination, review of service treatment records, and her interview with the Veteran, it was at least as likely as not that the hearing loss was caused by or contributed to by noise exposure during the Veteran's military service. 

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Hearing acuity will be considered impaired and consequently a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

As noted above, the private audiogram results were provided in graph form without interpretation as to the exact puretone thresholds found at the pertinent frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graph form and can remand uninterpreted audiograms for interpretation).  It appears to the Board that the Veteran's hearing acuity in the left ear may in fact meet the criteria for hearing impairment under VA regulations-especially as noted in the 4000 Hz range.  However, the precise hearing acuity at each tested frequency is not something within the Board's province to discern.  Id.  As this audiogram may be favorable to the Veteran's claim, further clarification is needed as detailed below.  Savage, 24 Vet. App. 259.

Accordingly, the case is REMANDED for the following action:

1.  Interpretation of the February 2014 audiogram should be sought from a certified audiologist.  If the audiologist finds that additional audiological testing of the Veteran is needed to obtain an accurate assessment of any loss of left ear acuity, such an examination should be scheduled.  

2.  Any additional evidentiary development deemed necessary should be undertaken by the agency of original jurisdiction (AOJ).  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran has been given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

